internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1 plr-115281-01 date date legend x y state property d1 year dollar_figurea dollar_figureb this responds to the letter dated date together with subsequent correspondence submitted on behalf of x requesting a ruling that x’s income from property is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x a state corporation elected to be treated as an s_corporation for its taxable_year beginning d1 x owns percent of the outstanding_stock of y a qualified_subchapter_s_subsidiary y owns property x through its on-site management office and through independent contractors provides various services to the property x’s responsibilities include but are not limited to maintenance and repair of building structural_components and systems including foundations roofs and plumbing and electrical systems parking lot sidewalk common area and building exterior maintenance trash and snow removal and landscaping in addition to the services provided to tenants x handles the usual administrative functions involved in managing real_estate plr-115281-01 in year x received or accrued approximately dollar_figurea in gross rental income and paid approximately dollar_figureb in relevant expenses other than depreciation law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be a subchapter_s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive years and has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion after applying the law to the facts submitted and representations made we conclude that the rental income x receives from property is not passive_investment_income within the meaning of sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of the transaction described above under any other provision of the code specifically no opinion is expressed regarding whether x otherwise satisfies the s_corporation eligibility requirements under sec_1361 or whether y otherwise satisfies the qualified subchapter_s eligibility requirements under sec_1361 plr-115281-01 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david h haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
